Title: To George Washington from William Heath, 2 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, June 2. 1782.
                  
                  I forward one Thomas Gardner, who was taken up by an officer near
                     Bedford, with the enclosed paper. He belongs to Cornwall in Connecticut. The
                     other has been a deserter from the enemy—since taken a prisoner, as he says,
                     made his escape from the enemy, and came off Long-island about three weeks ago.
                     I have the honor to be With the greatest respect, Your Excellency’s Most
                     obedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Cornwall May 29 A.D. 1782
                     
                     Thomas Gardener a Native of Ireland haveing left that place to
                        visit his Friends on this Continent & the war commenceing prevented
                        his return is now desireous to go to New York to enquire about his Family
                        & see if he can obtain an Opportunity to return to his Native Land
                        & then repair to this Town for a Time.
                     We the Subscribers recommend the Sd Gardener to the Commanding
                        Officer at Horses Neck for a Permit if it is consistent
                        to Pass from thence to New York & return by the first Flag He
                        behaveing himself well. Signed by
                     
                        Judah Kellogg Jus. Peace Authority
                     Edward Rogers Justice PeaceEdward Rogers SelectAndrew Young Men
                     
                  
                  
                Enclosure
                                    
                     
                        Bedford June 1: 1782
                     
                     To the Commanding Officer at Westpoint
                     Then took up the Within Named Thomas Gardner and dont think
                        him a proper Person to pass this Post and do therefore Order him to West
                        Point under Guard.
                     
                        Azariah Tuttle Lt
                     
                  
                  
               